Citation Nr: 0412046	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  99-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
May 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In a November 2001 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

The veteran appealed the Board's November 2001 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand was filed by the 
parties.  In an Order of July 2002, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
Joint Motion.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.  

Then, under regulations issued after enactment of the 
Veteran's Claims Assistance Act of 2000 (VCAA), see Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)), and effective February 22, 2002, 
the Board had been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Consistent with the new duty-to-assist 
regulations, and the CAVC's Order, after reviewing the 
veteran's case, the Board determined that the additional 
evidentiary development was needed prior to final appellate 
consideration of his claim, as set out in an April 2003 
internal development memorandum.  However, on May 1, 2003, 
just prior to the Board's determination as to whether all the 
requested evidence had been obtained and its consideration of 
the claim on appeal, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2003).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  See also VAOPGCPREC 1-2003.  Thereafter, in 
September 2003, the Board remanded the veteran's claim to the 
RO for additional evidentiary development.

Finally, while in a January 2004 signed statement, the 
veteran requested to testify at a hearing with a Veterans Law 
Judge at a videoconference hearing, he withdrew his hearing 
request in January and March 2004 signed statements.


FINDINGS OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran had any 
psychiatric disorder while in service, that a psychosis was 
manifested to a compensable degree within one year following 
the veteran's separation from active military service, or 
that any currently diagnosed psychiatric disorder is related 
to the veteran's service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's active military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder in July 1998.  
(The record suggests that a claim may have been filed prior 
to that time, but the file contains no objective evidence of 
such a claim.)

Available copies of the veteran's service medical records 
were received in October 2000.  These records reflect that, 
upon enlistment examination conducted in February 1957, the 
psychiatric evaluation was normal.  The evidence also 
includes a Report of Aptitude Board dated in May 1957.  This 
report shows that, according to the veteran's senior drill 
instructor, the veteran's progress was poor, he was unable to 
understand or carry out simple orders and instructions, he 
was unreliable, and his aptitude was very poor.  The veteran 
was referred for evaluation by a clinical psychologist, due 
to learning problems.  The psychologist reported that 
repeated attempts to train the veteran had failed and that 
testing revealed poor mental ability. The psychologist 
concluded that the veteran was unsuitable to retention in the 
Marine Corps.  The veteran was discharged due to 
unsuitability in mid-May 1957, with defects noted as left 
hydrocele and a specific learning defect, existing prior to 
service.

VA medical records, dated from 1985 to 1991, show that the 
veteran was hospitalized in January 1985, when pertinent 
diagnoses included acute and chronic alcoholism and supposed 
seizure disorder (during withdrawal only).  When examined at 
admission, the veteran was described as nervous.  A July 1987 
outpatient record reflects that two examiners characterized 
the veteran as belligerent.  It was noted that the veteran's 
tense hostility and refusal to answer questions or be 
examined made his evaluation more difficult.  A July 1987 
psychological consultation report indicates that the veteran 
was constantly depressed and thought of suicide the previous 
week, but took no action.  The pertinent assessment was 
alcohol dependence.  In July and August 1987, the veteran was 
hospitalized and treated for acute and chronic alcoholism, a 
probable seizure disorder, mild cerebral atrophy of the 
brain, and possible depression.  When hospitalized in July 
1987, the veteran was described as being belligerent when 
examined at admission.  Another record indicates he admitted 
to being depressed and attributed his depression to financial 
and personal problems that he did not elaborate upon.  Brain 
dysfunction was thought likely the most prominent reason for 
the veteran's significant memory impairment.  A July 1987 
computed tomography (CT) scan of the veteran's brain showed a 
slight degree of cerebral atrophy for his age but was other a 
normal scan.  He was hospitalized again in September 1987, at 
which time diagnoses of a history of a seizure disorder, 
continuous chronic alcoholism, and a character disorder were 
noted.  

Records from the Social Security Administration (SSA) dated 
in 1987 include a November 1987 disability transmittal record 
indicating the veteran was diagnosed with continuous alcohol 
dependence and seizure disorder and that the record was 
reviewed by a psychologist.  Attached to the SSA record was 
an October 1987 record review performed by R.J.B., Ph.D., who 
concluded that the veteran's primary difficulties appeared 
related to alcohol abuse.  A psychiatric review prepared by 
Dr. B. reflects an adjustment disorder and no evidence of any 
anxiety related disorder.  An October 1987 psychological 
evaluation report prepared by S.C.W., Ph.D., indicates that 
the veteran applied for SSA disability benefits on the basis 
of alcoholism, depression, seizures, ulcers, and other 
disorders.  Dr. W. diagnosed continuous alcohol dependence, 
adjustment disorder with mixed emotional features of anxiety 
and depression, and mixed personality disorder with features 
of borderline and dependent personality disorder.

VA medical records further reveal that in February 1988 the 
veteran complained of "nerves" and feeling depressed, and a 
March 1988 record shows that he complained of increased 
depression, provisionally diagnosed as depression.  At that 
time, a social worker noted the veteran's history of taking 
Librium, and alcohol use.  In a March 1988 written statement, 
a VA physician said that the veteran was considered 
unemployable due to alcoholism and character disorder.  In 
August 1989, the veteran was hospitalized and treated for 
conditions including alcohol abuse and a seizure disorder, 
probably secondary to alcohol withdrawal.

Of record is a private psychological evaluation conducted in 
March 1997 by M.D.M., Ed.D.  The report indicates that the 
veteran received SSA disability benefits in January 1990 on 
the basis of organic brain damage, depression, alcoholism, 
and a personality disorder but the benefits were discontinued 
in January 1997, as they were partially based on his 
alcoholism.  The veteran gave a history of alcohol use since 
the age of 18, and reported that he quit drinking in May 
1994.  It was noted that he related his psychological 
problems to strong beliefs about numerous previous and 
present injustices perpetrated against Native Americans.  
Diagnoses included major depressive disorder, dysthymic 
disorder, intermittent explosive disorder, somatoform pain 
disorder, borderline personality disorder with paranoid 
traits, and organic brain damage (by history).

VA medical records dated from 1997 to 2000 include a lengthy 
psychiatric intake evaluation conducted in February 1999 that 
resulted in a diagnosis of dysthymic disorder, but the 
psychiatrist also suspected an underlying personality 
disorder. The examiner indicated that he could not uncover 
any area of stressor.  A July 1999 record shows that the 
veteran gave a history of mistreatment in service during boot 
camp, and that impressions of depressive episode and 
personality disorder were made. 

At his September 1999 personal hearing at the RO, the veteran 
testified that prior to service he had never been treated for 
a psychiatric disorder, nor had any such disorder been 
diagnosed.  He stated that his psychiatric problems began 
during boot camp, during which time he was harassed and 
mistreated.

A November 1999 VA medical record includes diagnostic 
impressions of possible bipolar disorder and personality 
disorder.  Impressions of major depression were shown in VA 
records dated in May, June, and August 2000.  A September 
2000 VA record reflects impressions of major depression and 
personality disorder with mixed features.  A November 2000 VA 
record made reference to the veteran's pending VA claim and 
his contentions of mistreatment and harassment during 
service.  Impressions of major depression, improved with 
medication; alcoholism, in remission; and personality 
disorder, with fixed features, were made.

In an October 2000 Supplemental Statement of the Case (SSOC) 
issued by the Hearing Officer, the RO denied the claim of 
entitlement to service connection for major depression and 
dysthymic disorder.

In June 2001, the RO confirmed and continued the previous 
denial of service connection for major depression and 
dysthymic disorder.  In a statement received in June 2001, 
the veteran reiterated his contentions, and stated that he 
had no additional evidence to present.

In a February 2003 medical opinion, M.E.S., Ph.D., a 
psychologist, said she reviewed a copy of the veteran's VA 
medical records and his disability claim file that he 
provided.  In Dr. S.'s opinion, the veteran met the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) diagnostic criteria for post-
traumatic stress disorder (PTSD).  She said he experienced 
daily verbal, emotional, and physical abuse at the hands of 
an officer who did not direct such abuse at other soldiers in 
the unit.  Dr. S. said the veteran reexperienced the trauma 
in multiple ways including recurrent and intrusive memories 
of the officer's behavior, recurrent dreams about the 
officer, intense psychological distress when exposed to 
external triggers (not the traumatic memories) and 
physiological fear response evoked by the triggers.  She said 
he had sleep and concentration difficulties and experienced 
hypervigilance and exaggerated startle response.  The 
psychologist said that the veteran used different methods of 
persistently avoiding reminders of the trauma, including use 
of alcohol.  

Further, in Dr. S.'s opinion, the veteran's alcoholism and 
depression symptoms occurred secondarily to the PTSD, and his 
symptoms of paranoia were actually manifestations of his 
hypervigilance that was a physiological fear response 
triggered by reminders of trauma.  Dr. S. observed that the 
various medical diagnoses previously assigned to the veteran 
all had symptom overlap with the diagnosis of PTSD, e.g., 
sleep difficulty and poor concentration were also symptoms of 
major depression and dysthymia.  Hypervigilance often looked 
like paranoia, and thereby contributed to the personality 
disorder.  The veteran's earlier diagnoses of bipolar 
disorder and explosive disorder could be mislabels for the 
physiological startle-fear response in PTSD that when 
combined with the restricted range of affect in PTSD can look 
like a cyclical psychiatric disorder with intermittent 
emotional outbursts.  

In July 2003, the veteran, who was 64 years old, underwent VA 
psychiatric examination.  According to the examination 
report, the veteran denied having any mental health treatment 
in service and reported that his primary experience in boot 
camp was of getting "a bunch of crap" from a sergeant who 
constantly harassed him.  The veteran said he performed 
adequately in service.  He felt depressed after his discharge 
from service, felt like he had failed, experienced difficulty 
sleeping, began to drink heavily and did so for the next 35 
to 40 years.  He had several hospitalizations for alcohol 
withdrawal and physical sequelae of alcoholism.  The veteran 
had chronic feelings of depression and failure, experienced 
low energy, and was disinterested in doing things.  He blamed 
virtually everything in his life on the sergeant in service, 
saying, "I became a drunk.  I didn't get an education.  My 
whole life has been ruined by this man."  The veteran had 
received intermittent mental health treatment over the last 
30 years, was hospitalized at least twice, and most recently 
was regularly seeing Dr. S., a psychologist whose report 
indicated that the veteran had PTSD from his treatment in 
service.  The veteran also took prescribed psychotropic 
medications, which had helped with his depressed feelings.  
It was noted that the veteran had received SSA disability 
benefits for depression and alcoholism since the mid-1980s.  
He was married at least five times in his life, and was 
currently divorced from his most recent spouse.  The veteran 
said he was alcohol free since 1994.  He said he often was 
able to visualize the experiences he had in boot camp and 
felt that these were very traumatic for him.

On examination, it was noted that the veteran was a neatly 
dressed Hispanic (text corrected to Indian) man who presented 
with an odd affect.  He was at times serious and, at other 
times, had a rather shallow, unusual laugh at certain items 
that were not particularly funny.  He was alert and oriented 
and his speech was logical without loose associations.  The 
veteran focused considerably and extensively on the fact that 
his whole life revolved around the one 90-day period in 
service and very little was his responsibility but everything 
was related to what happened in service.  The veteran 
described his 35-year history of alcoholism, his various 
failed marriages, his inability to go beyond tenth grade 
education, his being on disability and virtually all 
important aspects of his life as being caused by behaviors 
that happened in the military.  He denied suicidal or 
homicidal ideations, hallucinations, or delusions.

In the VA psychiatrist's opinion, the veteran had "a mixed 
personality disorder with schizoid-type features" and also 
had a long history of chronic alcohol abuse that he said was 
not active.  The veteran also had a long history of chronic 
depression and low social functioning.  According to the VA 
examination report, while the veteran believed that his 
entire life focused around his 90 days in service, in the VA 
psychiatrist's opinion, "it is much more likely that this is 
a person who was relatively low functioning to begin with, 
who would prefer to blame someone else for his long history 
of failings, rather than focus on his own personality 
inferiority."  It was noted that the veteran had a long 
history of alcohol abuse that no doubt had complicated and 
dominated much of his functioning over the past 30 years.  He 
also had a chronic history of depression.  The VA 
psychiatrist noted that, while the veteran's psychologist 
agreed with the veteran's assessment of the cause of the 
problem (and therefore diagnosed PTSD secondary to a military 
stressor), in the VA examiner's opinion, such a view was 
"simply accepting the [veteran's] version of his own life 
and not seeing the greater level of personality dysfunction, 
alcohol abuse and chronic depression."  The VA examiner 
stated that he had no way of documenting whether the veteran 
experienced such a stressor, while in boot camp, although in 
many ways, much of what the veteran described in boot camp is 
typical of what new recruits undergo, particularly if they 
are not performing satisfactorily.  The Axis I diagnoses were 
chronic depression and alcohol abuse, not currently active.  

In an October 2003 letter, Dr. S said she reviewed the July 
2003 VA examination report.  She expressed concern with the 
examiner's failure to evaluate the veteran specifically for 
PTSD or to obtain documentation about the harassment the 
veteran said occurred.  Dr. S. noted the absence of records 
that specified why the veteran was "unfit" for service and 
was glad the Board requested that the records be requested.

In December 2003, the National Personnel Records Center 
(NPRC) responded to the RO's request for additional service 
medical records regarding the veteran's psychiatric treatment 
in service.  The NPRC said that it needed the name of the 
psychiatric facility in which the treatment was provided and 
that the Navy or Marine Corps did not maintain morning 
reports.

In December 2003, Dr. S conducted a psychological evaluation 
of the veteran.  Axis I diagnoses of depression, PTSD and 
alcohol abuse, not currently active, were made.  In Dr. S.'s 
opinion, PTSD stemmed directly from the veteran's military 
service, was present since his discharge, and was masked by 
his alcoholism.  She observed that the veteran appeared to 
respond more comfortably and completely to psychologists, and 
urged that a VA psychologist evaluate him.

In January 2004, the veteran, who was 64 years old, underwent 
a VA psychological examination.  According to the lengthy 
examination report, it was noted that the veteran previously 
underwent VA psychiatric examination in July 2003.  It was 
also noted that the psychologist was requested to review the 
recent VA psychiatric examination report, Dr. S's February 
2003 evaluation, and the veteran's medical records, then 
examine the veteran and render an opinion as to whether the 
veteran had a diagnosable psychiatric disorder related to his 
period of military service.  The examiner also reviewed the 
(1987) psychological evaluation performed by S.W., Ph.D., in 
conjunction with the veteran's SSA claim, and the February 
1999 VA psychiatric assessment.

The VA psychologist interviewed the veteran, who indicated 
that he thought the previous evaluator in July 2003, "didn't 
know [expletive deleted]".  The veteran had a very angry 
countenance and indicated his anger was because the previous 
VA examiner referred to the veteran as having Hispanic 
ethnicity as opposed to the more accurate description of 
Native-American.  The veteran spontaneously indicated that a 
drill sergeant mistreated him during boot training in 1957.  
The veteran used profanity to describe the sergeant and 
called him "a little rat".  He said he was adopted at an 
early age and believed his birth parents had abandoned him 
because his birth father suspected that he was the actual 
child of the former spouse of his birth mother.  The veteran 
said, "that's why I have this attitude", apparently 
referring to his angry demeanor.  

The veteran said he joined the Marine Corps in 1957 after he 
was rejected by an Air Force recruiter, but said he did not 
know why he was rejected.  He reiterated his complaints about 
his mistreatment in service that included verbal harassment 
and singling out for special treatment such as extra 
exercises and requiring him to perform humiliating behaviors.  
The veteran recalled an incident where he was required to 
hold a bucket on his head and "duck walk" and that the 
drill sergeant beat the bucket on his head with a stick.  If 
he could do it all over again, he said he would kill the 
drill sergeant.  The veteran said that the drill sergeant 
occasionally required him to remove his pants and expose 
himself when no one else was around and indicated that the 
sergeant stated his reason for doing this was that he was 
checking for weapons.  The veteran did not recall any remarks 
that had sexual content.  The veteran indicated that he 
failed to tell others about this incident, including Dr. S, 
because she is a woman.

The veteran said he knew he was discharged from the Marine 
Corps because he was described as "unsuitable" but took the 
position that nobody could be unsuitable for duty in the 
Marine Corps.  He characterized the description as "lying".  

The veteran reported that he experienced fear and anxiety 
when he observed people in uniform, including police officers 
and military people.  He had sleep difficulty including 
nightmares of dead people and of being chased.  The veteran 
said he was married and constantly suspicious that his spouse 
was unfaithful.

The veteran acknowledged a long history of alcohol abuse and 
dependence and indicated that he was sober for a time.  He 
was treated for depression with medication prescribed by a 
psychiatrist.  

On mental status examination, the veteran was observed to be 
well groomed and appeared younger than his stated age.  His 
speech was characterized by frequent shifts in volume and 
tone.  His primary affective state was anger that was clearly 
expressed in the volume and tone of his speech.  The VA 
psychologist asked the veteran on several occasions during 
the interview to avoid the cursing and angry expressions of 
speech.  The veteran's behavior was generally rude and 
offensive and was characterized by frequent cursing and 
tangential remarks.  It was difficult to interview the 
veteran as he frequently changed the subject or provided 
responses that were only tangentially related to the question 
posed by the examiner.  The veteran's memory was intact and 
his judgment and insight were very poor.  There was 
considerable evidence in the content of the veteran's speech 
that he was irrationally afraid of the actions of others.  
The veteran seemed preoccupied with repeatedly describing the 
mistreatment he claimed he received at the hands of the drill 
sergeant in basic training, poor reports by other VA 
examiners and other disappointments.  

Further, the examination report indicates that the VA 
psychologist reviewed the veteran's medical records.  It was 
noted that a March 1988 VA progress note indicates that the 
veteran took tranquilizing medication (Librium) twice a day 
and was unemployable due to alcohol consumption.  A March 
1998 (1988) note from a social worker described depressive 
symptoms, alcohol abuse, and long-term use of prescribed 
tranquilizers.  Neither of these notes contains a reference 
to anxiety symptoms or to PTSD.  It was noted that there was 
also no reference to the veteran's unpleasant experiences on 
active duty contained in these notes.  The veteran was 
hospitalized in August 1989 but declined treatment for 
alcohol dependence, and evidence indicates he also refused 
treatment in July 1987.  The VA psychologist reviewed an 
August 1987 SSA disability determination record that included 
a psychological evaluation performed by S.W., Ph.D., and was 
signed by R.J. B., Ph.D.  The reports contained reference to 
alcohol dependence and depression.  There was no reference to 
PTSD, anxiety symptoms, or any report by the veteran of his 
negative experiences on active duty.  The document contained 
a specific notation of "no evidence" of any anxiety-related 
disorder.  

The VA examiner also reviewed Dr. S's February 2003 
evaluation that diagnosed PTSD and indicated that the 
veteran's traumatic evidence for such a diagnosis, according 
to the DSM-IV, was the veteran's mistreatment during basic 
training.  In the VA psychologist's opinion, Dr. S misapplied 
the definition of a traumatic event to the experience 
reported by the veteran.  According to the VA examiner, 
although the veteran's experiences may have been quite 
unpleasant, he did not describe to the examiner any event 
that involved actual or threatened death or serious injury or 
a threat to his physical integrity (such as an assault or 
sexual assault).  The VA examiner opined that the veteran's 
primary response to his experience was intense anger, rather 
than fear, helplessness, or horror.  The VA psychologist 
concluded that no traumatic event occurred within the meaning 
of that term in the DSM-IV, and that Dr. S's. diagnosis of 
PTSD was in error.  

Furthermore, the VA psychologist noted a May 1957 entry from 
a Marine psychologist to the effect that the veteran was of 
"poor mental ability" and he was "unsuitable" for service 
because of "difficulty in learning".  A thorough and 
complete February 1999 VA psychiatric intake and assessment 
included diagnoses of depression and alcohol dependence, but 
no PTSD symptoms were reported.  Nor was there any reference 
to the veteran claiming he was mistreated in service.  The 
examiner at that time specifically said that the veteran had 
not had particular problems with anxiety.  

The VA examiner also noted that there were many references by 
mental health professionals to characterological or 
personality difficulties contained in the veteran's records.

Upon review of all the veteran's medical records, the VA 
psychologist noted that there was no reference to anxiety 
symptoms or any PTSD diagnosis prior to about 1999, even 
though the veteran asserted that he was traumatized in 1957.  
In the VA psychologist's opinion, the veteran's assertion 
that he suffered from PTSD symptoms ever since leaving the 
Marine Corps in 1957 lacked credibility due to the absence of 
reference to this in the record.  The psychologist commented 
that the veteran's record contained several periodic 
notations by experienced, seasoned mental health 
professionals who probably would have noted symptoms of 
anxiety if they had been present.  The veteran was treated 
with the tranquilizer Librium associated with his alcohol 
dependence.  He was offered inpatient alcohol treatment 
several times but declined.  The veteran discontinued alcohol 
use on his own some years prior to evaluation.  He had a long 
history of reports of depressive symptoms and was currently 
under medical treatment for depression with medication.

In the VA psychologist's opinion, the veteran met the 
diagnostic criteria for dysthymic disorder and a history of 
alcohol dependence.  In the psychologist's opinion, the 
veteran did not meet the diagnostic criteria for PTSD because 
the veteran's experience in the Marine Corps did not 
constitute a traumatic event as defined in the DSM-IV.  The 
VA examiner said that it was "not as least as likely as not 
that the veteran's [d]epression and [a]lcohol [d]ependence 
resulted from any experiences he had in his military 
service."  In the VA psychologist's opinion, the veteran met 
the diagnostic criteria as set forth in DSM-IV for a complex 
personality disorder.  The criteria include "an enduring 
pattern of inner experience and behavior that deviates 
markedly from the expectations of the individual culture...in 
two or more of the following areas: cognition, affectivity, 
interpersonal functioning, and impulse control".  The VA 
psychologist said that the veteran "clearly manifested 
distinct difficulties in all four of these areas."  It was 
noted that these diagnoses also require that the enduring 
pattern was "inlexible" (inflexible?) and pervasive, that 
it occurs across time and situations, that it caused 
clinically significant distress or impairment, that it was 
stable and of long duration, and that its onset could be 
traced back at least to adolescence or early adulthood.  The 
VA psychologist said that the veteran's record and his 
observed behaviors clearly indicated such an enduring 
pattern.  According to the examiner, the veteran manifested 
symptoms of "Paranoid, Narcissistic and Borderline 
personality disorders."  It was noted that paranoid 
personality features included distrust and suspiciousness, 
reading hidden or demeaning meaning into benign remarks or 
events, hearing grudges and unforgiving behaviors, and 
perceiving attacks on his character or reputation that are 
not apparent to others, and reacting angrily to these.  
Borderline personality features included poor impulse 
control, affective instability, and inappropriate and intense 
anger.  Narcissistic personality features included a sense of 
entitlement and a lack of empathy.  It was noted that 
personality disorders generally have their etiology in 
abusive or neglectful childhood experiences that were denied 
by veteran.  In the VA examiner's opinion, it was not as 
least as likely as not that the veteran's military 
experiences had resulted in or permanently exacerbated his 
personality disorder symptoms.  The Axis I diagnoses were 
dysthymic disorder and alcohol dependence, in sustained full 
remission.  

In a January 2004 signed substantive appeal, the veteran 
advanced the contention that he has PTSD due to his period of 
active service.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

As noted above, the VCAA substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In April 2001, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 1999 statement of the 
case (SOC), and SSOCs, issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish service 
connection.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the January 2004 SSOC contained the 
new duty-to-assist law and regulation codified at 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran contends he has a psychiatric disorder due to his 
period of active military service.  However, during the 
veteran's three-month period of active service, the service 
medical records reveal that it was determined that he had a 
learning defect which had existed prior to service.  Due at 
least in part to that condition, the veteran was deemed 
unsuitable for continued service.  The separation examination 
conducted in May 1957 reflects that the psychiatric 
evaluation was abnormal due to this learning defect.  The 
service medical records were otherwise entirely negative for 
a diagnosis of a psychiatric disorder, nor was a learning 
defect or any psychiatric disorder, particularly a psychosis, 
diagnosed during the veteran's first post-service year.  
Furthermore, in July 2003, the veteran denied receiving any 
psychiatric treatment in service.

Following service, the record reflects that, at the earliest, 
it was not until 1987 that a psychiatric disorder was first 
diagnosed, nearly 30 years after the veteran's discharge from 
service.  The medical evidence also shows a history of 
alcoholism and a seizure disorder, treated from approximately 
1985.  The evidence reflects that the veteran stopped 
drinking in 1994.  The most recent medical records, dated 
from 1997 to 2000, show that the veteran's currently 
diagnosed conditions include: depression, alcoholism in 
remission, and a personality disorder, as well as diagnoses 
of dysthymic disorder, intermittent explosive disorder, 
somatoform pain disorder, borderline personality disorder 
with paranoid traits, and organic brain damage (by history) 
and PTSD.

Inasmuch as the record contains several diagnoses relating to 
the veteran's psychiatric and/or mental condition, the Board 
will address each diagnosis in conjunction with the veteran's 
general claim of entitlement to service connection for a 
mental disorder.

Initially, to the extent that the veteran is claiming that 
entitlement to service connection is warranted for the 
learning defect noted during service, the Board notes that 
there is no current diagnosis or assessment of a learning 
defect, nor has there been such at any time since service, 
and hence there is no current evidence of this condition.  
However, even were a learning defect currently diagnosed, 
this theory of entitlement provides no legal basis for the 
grant of entitlement to service connection.  Developmental 
defects or mental deficiency are not diseases or injuries 
within the meaning of applicable legislation pertaining to VA 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2003); Beno v. Principi, supra.  As this issue is resolved 
upon application of VA regulations alone, related matters 
such as whether or not the condition existed prior to service 
and was chronically aggravated are immaterial, and the Board 
need not further address the merits of the claim.

The record also indicates that the veteran received treatment 
for chronic alcoholism from 1985 forward, and that SSA 
benefits were granted in 1990 for conditions including 
alcoholism, but were evidently discontinued in 1997.  The 
record reflects that the veteran stopped drinking in 1994, 
and that alcohol abuse has not been diagnosed since 1989.  
Records dated in November 2000, and as recently as in January 
2004, show that alcoholism in remission is currently 
diagnosed.

The veteran has not specifically contended that service 
connection is warranted for alcohol abuse.  However, since 
his medical history reflects that this diagnosis has been 
made, for the sake of completeness, the Board will address 
this matter.  We recognize that disability compensation is 
not payable for a disability that is a result of a person's 
own willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1110, 1131.  The law provides that drug and/or 
alcohol abuse cannot itself be service connected on a direct 
basis.  38 U.S.C.A. § 105(a); see also VAOPGCPREC 7-99 (1999.  
However, the VA General Counsel held in that opinion that, 
under 38 C.F.R. § 3.310(a), service connection of a substance 
abuse disability that was proximately due to or the result of 
a service-connected disease or injury is not precluded.  In 
this case, the Board notes that the veteran's alcohol abuse 
has been in remission for several years.  Moreover, even were 
it considered a current disability, service connection on a 
direct basis may not be granted for alcohol abuse, as a 
matter of law.  Furthermore, the veteran has not maintained, 
nor does the evidence show that a substance abuse disability 
was proximately due to or the result of a service-connected 
disease or injury.  Accordingly, service connection for 
alcohol abuse, in remission, is not warranted.

The evidence also reflects that a personality disorder is 
currently diagnosed.  A review of the facts indicates that 
this condition was initially diagnosed in 1987 and that it 
has not been etiologically related to service.  Furthermore, 
as a matter of law, under basic principles relating to 
service connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  As discussed above, the applicable 
law and judicial precedent is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  Accordingly, entitlement to service 
connection for a personality disorder is not warranted.

The record includes several currently diagnosed psychiatric 
conditions, including major depression, dysthymic disorder, 
and possible bipolar disorder.  However, the evidence does 
not include any findings or diagnosis of these disorders, or 
of any acquired psychiatric disorder, during service or 
during the veteran's first post-service year.  In fact, as 
noted above, in July 2003, the veteran denied receiving 
psychiatric treatment in service.  The earliest documentation 
of post-service psychiatric treatment is from 1987, 
approximately 30 years following service.  Moreover, the 
record fails to include competent medical evidence linking 
any of the currently diagnosed psychiatric conditions with 
service.

Finally, the veteran also appears to assert that he has PTSD 
due to his period of military service and points to Dr. S's 
February, October, and December 2003 reports in support of 
his assertion.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003). See Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Dr. S asserts, apparently taking the veteran's description of 
events at face value without corroboration, that the veteran 
has PTSD due to his mistreatment in service from a sergeant 
during boot camp.

However, there is simply no evidence of record to verify the 
veteran's alleged stressful events in service.  Moreover, as 
noted above, the evidence shows that the veteran's 
psychiatric symptomatology has been variously diagnosed as a 
character disorder by a VA physician in March 1988, as major 
depressive disorder and dysthymic disorder by Dr. M.D.M. in 
March 1997, as a dysthymic disorder by VA physician in 
February 1999, as major depression by VA physicians in 2000, 
as PTSD by Dr. S, in 2003, as chronic depression by a VA 
psychiatric examiner in July 2003, and as a dysthymic 
disorder by a VA psychological examiner in January 2004.

As noted, the veteran's service medical records do not 
reflect any complaints or findings regarding a psychiatric 
condition when he was examined for separation in 1957, when a 
psychiatric evaluation was abnormal due to a learning defect.  
According to the evidence of record, starting in 1987, the 
veteran was treated for a psychiatric disorder, variously 
diagnosed, as noted above, with medication prescribed. 

The evidence further indicates that, in February 2003, Dr. S 
diagnosed PTSD.  In July 2003, a VA psychiatrist diagnosed 
chronic depression and, in January 2004, a VA psychologist 
diagnosed dysthymic disorder.

Although, in her 2003 records and reports, Dr. S. said 
psychological test results were consistent with findings of 
PTSD, and strongly disagreed with the July 2003 VA 
psychiatric examiner's findings, her diagnosis was based upon 
a history provided by the veteran.  An opinion regarding the 
etiology of the underlying condition is no better than the 
facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
Dolan v. Brown, 9 Vet. App. 358, 363 (1996).

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.  The 
Court of Appeals for Veterans Claims has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA psychologist who examined the veteran in 
January 2004.  That medical specialist had the opportunity to 
completely review the veteran's entire medical history and 
all the medical records.  The examiner explained the 
veteran's initial symptoms, presented a complete 
psychological examination report, and found no evidence of 
PTSD and no evidence of a diagnosed psychiatric disorder due 
to service. 

The VA psychologist noted that the veteran's medical records 
were not referable to any anxiety symptoms or PTSD diagnosis 
prior to about 1999, even though the veteran asserted he was 
traumatized in 1957.  In the VA psychologist's opinion, the 
veteran's assertion that he suffered from PTSD since leaving 
the Marine Corps in 1957 lacked credibility due to the 
absence of reference to this in the record.  The psychologist 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD because the veteran's experience in the 
Marine Corps did not constitute a traumatic event as set 
forth in the DSM-IV.  In this medical specialist's opinion, 
it was not as least as likely as not that the veteran's 
depression and alcohol dependence resulted from any 
experiences he had in military service.  The VA psychologist 
opined that the veteran met the diagnostic criteria in DSM-IV 
for a complex personality disorder.  Moreover, the VA 
psychiatrist who examined the veteran in July 2003 also 
concluded that Dr. S's view (diagnosing PTSD secondary to a 
military stressor) was "simply accepting [the veteran's] 
version of his own life and not seeing the greater level of 
personality dysfunction, alcohol abuse, and chronic 
depression."  The VA psychiatrist commented that he had no 
way to document if the veteran experienced such a stressor in 
boot camp, although much of what the veteran described in 
boot camp was typical of what new recruits experienced, 
especially if they performed unsatisfactorily.  In 2003, the 
VA psychiatrist's opinion was that the veteran's primary 
diagnosis was chronic depression.  In 2004, the VA 
psychologist diagnosed dsythymic disorder 

In support of his assertions that service connection for PTSD 
is warranted, the veteran points to the 2003 statements from 
Dr. S, to the effect that his alleged mistreatment in service 
caused his PTSD symptomatology and that, according to DSM-IV, 
the veteran had PTSD due to the traumatic experience of 
mistreatment in service.  However, in the Board's view, such 
an opinion does not support the veteran's claim.  Such 
statements merely relate a fact, the alleged onset of the 
veteran's complaints.  They do not identify any specific 
diagnosed psychiatric disability in service.   

Although, on an initial review, Dr. S's 2003 opinions appear 
to support the veteran's claim, a close reading shows that 
they do not.  See Willis, Wilson, supra.  The Court has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran."  Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  "[The] Board [is] not bound to 
accept opinions of two physicians who made diagnoses of 
PTSD...almost 20 years following appellant's separation from 
service and who necessarily relied on history related by 
appellant."  Id. at 460-461; Swann v. Brown, 5 Vet. App. at 
233.  The presumption of credibility of the evidence does not 
arise where the examining physician relied upon the 
appellant's account of his medical history and service 
background... [and] "[a]n opinion based upon an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 5 
Vet. App. at 461.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Since the record reflects that Dr. S's 2003 opinions 
diagnosing PTSD, were based upon an incomplete history, 
without review of all the veteran's medical records or 
verified in-service stressors, they are of minimal probative 
weight and, thus, do little to support the veteran's claim.  
Most convincing is the 2003 VA psychiatric opinion and the 
2004 opinion provided by VA psychological examiner who 
reviewed the entire claims file, including Dr. S.W.'s 1987 
psychological evaluation report, a February 1999 VA 
psychiatric intake and assessment record, Dr. S's February 
2003 report, the July 2003 VA examination report and the 
veteran's entire medical record.  In the July 2003 
examination report, the VA psychiatrist noted that while the 
veteran believe that his entire life focused around his 90 
days in service, "it is much more likely that [the veteran] 
is a person who was relatively low functioning to begin with, 
who would prefer to blame some else for his long history of 
filings, rather than focus on his personality inferiority."  
The VA psychiatrist and psychologist concluded that the 
veteran had chronic depression and dysthymic disorder.

The medical evidence clearly demonstrates that the veteran 
does not have PTSD due to his brief period of military 
service; that he has been treated for a psychiatric disorder 
variously diagnosed as a personality disorder, major 
depression, and dysthymic disorder since 1987, and that no 
medical examiner has ever attributed any of these diagnosed 
psychiatric disorders to service.

As set forth above, the Board notes that personality 
disorders are not considered to be diseases or injuries 
within the meaning of veteran's benefits legislation, and 
therefore, are not eligible for service connection.  38 
C.F.R. § 3.303(c).

The veteran has testified that his currently diagnosed 
psychiatric disorders developed as a result of his military 
experiences.  However, the objective medical evidence does 
not support his contentions.  Although the veteran as a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, he is 
not competent to make a medical diagnosis or render a medical 
opinion that relates a medical disorder to a specific cause. 
In this case, the veteran is not competent to claim that he 
has a psychiatric disorder that is related to service.  
Espiritu, Routen, supra. Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent medical evidence of record to support 
our conclusions.  See Rucker v. Brown, 10 Vet. App. at 74, 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hattlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
evidence in this case has been extensively documented, as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the veteran's 
contention that he a psychiatric disorder that is related to 
his period of active military service in 1957.  Accordingly, 
it is the Board's conclusion that the competent and probative 
evidence of record is against the veteran's claim to that 
extent.

In summary, the evidence does not establish that a 
mental/psychiatric disorder was incurred or aggravated during 
the veteran's active service from February to May 1957.  
Accordingly, upon review of the entire record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder and, as it has not been shown that the veteran's 
psychiatric disorder is related to an incident of service, 
service connection for a psychiatric disorder must be denied.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

The Board has considered the doctrine of the benefit of the 
doubt, both pre- and post-VCAA, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case. 
38 U.S.C.A. § 5107(b) (old and new versions).  Accordingly, 
the claim must be denied. 


ORDER

Service connection for a psychiatric disorder is denied.


_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



